

113 S1935 IS: Diabetic Testing Supply Access Act of 2014
U.S. Senate
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1935IN THE SENATE OF THE UNITED STATESJanuary 16, 2014Mr. Thune (for himself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to restore access to diabetic testing supplies for Medicare beneficiaries.1.Short titleThis Act may be cited as the
			 Diabetic Testing Supply Access Act of 2014.2.Authority for
			 retail community pharmacies to deliver diabetic testing supplies to Medicare
			 beneficiaries(a)In
			 generalSection 1847(a) of the Social Security Act (42 U.S.C.
			 1395w–3(a)) is amended by adding at the end the following new paragraph:(8)Nothing in this section shall be construed
				as authorizing the Secretary (through regulation, guidance, instruction, or
				otherwise) to restrict or eliminate an individual’s option of electing,
				regardless of delivery method (except by mail and private parcel service), to have diabetic testing
				supplies delivered to the individual by a retail community pharmacy (as defined
				in section 1927(k)(10)), including a retail community pharmacy that contracts
				with a long-term care facility, assisted living facility, group home, or other
				type of residential setting recognized by the State. This paragraph shall not
				be construed as changing the amount of payment made under this part for
				diabetic testing supplies, but only as authorizing delivery of such supplies to
				individuals through retail community
				pharmacies..(b)Effective
			 dateThe amendment made by subsection (a) shall apply to diabetic
			 testing supplies delivered on or after the date of the enactment of this
			 Act.